DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herbst (US 2016/0121642) in view of Clements (US 2016/0325576).
Regarding claim 1, Herbst discloses a storage bag comprising: a front surface (14); a back surface (16); and a perimeter wall (17) wherein a top edge of the perimeter wall is adjacent the front surface and a bottom edge of the perimeter wall is adjacent the back surface (see Fig. 1), wherein the perimeter wall defines an opening configured to allow access to an interior of the storage bag (@27), wherein the interior comprises: an organization mechanism (22); except does not expressly disclose the storage container with child entertainment or care product as claimed.
However, Clements teaches providing a binder with at least one storage container selectively engageable with an organization mechanism comprising a front face and a back face, wherein a first portion of at least one of the front face and the back face comprises a transparent material and a second remaining portion of the front face and the back face comprises a non-transparent material (para 0040), wherein the at least one storage container contains at least one child entertainment product or child care product (para 0040) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the clear pocket leaves and entertainment pages taught by Clements to the storage container/binder taught by Herbst, in order to allow a child to create their own storytelling book as taught by Clements (para 0039-0040).
Regarding claims 2-4, Herbst as modified above further discloses the perimeter wall contains a zipper closure to selectively close the opening (Herbst 27).  
Regarding claims 5-6, Herbst as modified above further discloses at least one handle coupled to a perimeter edge of the top surface or the bottom surface; the at least one handle comprises two handles, wherein the first handle is coupled to a perimeter edge of the top surface and the second handle is coupled to a perimeter edge of the bottom surface (see Herbst Figs. 1-5).
Regarding claims 7-11, Herbst as modified above further discloses the top surface and the bottom surface are generally rectangular in shape and have a top edge, a bottom edge, a left edge, and a right edge, and wherein the perimeter wall comprises a top face adjacent the top edge of the front surface and the back surface, a bottom face adjacent the bottom edge of the front surface and the back surface, a left face adjacent the left edge of the front surface and the back surface, and a right face adjacent the right edge of the front surface and the back surface; the perimeter wall defines the opening on at least two of the top face, the bottom face, the left face, and the right face; the perimeter wall defines the opening on the top face, the bottom face, and one of the right face and the left face; the opening is defined on the right face, the storage bag further comprises at least one handle coupled to the right edge of the front surface or the back surface, and when the opening is defined on the left face, the storage bag further comprises at least one handle coupled to the left edge of the front surface or the back surface; the at least one handle comprises two handles, wherein the first handle is coupled to the respective edge of the top surface and the second handle is coupled to the respective edge of the bottom surface (see Herbst Figs. 1-5).  
Regarding claims 12-14, Herbst as modified above further discloses the organization mechanism comprises at least one binder ring, at least one carabineer, or at least one pocket, or a combination thereof; the organization mechanism comprises at least one binder ring; the at least one binder ring comprises three binder rings (Herbst 22/24).
Regarding claim 20, Herbst as modified above further discloses the at least one child entertainment product or child care product comprises at least one of sanitary wipes, personal hygiene products, food products, food containers, eating utensils, writing instruments, game components, videogame systems, toys, books, hair accessories, medication, first aid products, or a combination thereof (Clements discloses storybook components, para 0039-0040).

Claim(s) 15-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herbst (US 2016/0121642) in view of Clements (US 2016/0325576) as applied to claims 1-12 above, and further in view of Moor et al. (US 6729790, hereinafter ‘Moor’).
Herbst as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the particulars of the storage container as claimed.
However, Moor teaches providing a binder pocket page with at least one opening or contains at least one loop that is engaged by the organization mechanism (26, 28, 30); at least one hole to engage at least one binder ring (26, 28, 30); a selectively sealable bag (see Figs. 1, 2; via 76); and the storage container comprises a zip-top bag, a sliding seal bag, or a foldable bag, or a combination thereof (zipper 76).  
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the pocketed divider taught by Moor to the storage container/binder taught by Herbst as modified above, in order to store loose items as taught by Moore (Abstract).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herbst (US 2016/0121642) in view of Hendee (US 7137752) and Clements (US 2016/0325576).
Herbst discloses a storage bag comprising: a front surface (14); a back surface (16); and a perimeter wall (17) wherein a top edge of the perimeter wall is adjacent the front surface and a bottom edge of the perimeter wall is adjacent the back surface (see Fig. 1), wherein the perimeter wall defines an opening configured to allow access to an interior of the storage bag (@27), wherein the interior comprises: an organization mechanism (22); except does not expressly disclose the pocket or storage container with child entertainment or care product as claimed.
	However, Hendee discloses a similar organizer wherein the front surface comprises at least one pocket (36, 38) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the front panel pockets taught by Hendee to the storage container/binder taught by Herbst, in order to hold contents that otherwise would need to be held inside the organizer as taught by Hendee (col. 4, ll. 20-30).
Further, Clements teaches providing a binder with at least one storage container selectively engageable with an organization mechanism comprising a front face and a back face, wherein a first portion of at least one of the front face and the back face comprises a transparent material and a second remaining portion of the front face and the back face comprises a non-transparent material (para 0040), wherein the at least one storage container contains at least one child entertainment product or child care product (para 0040) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the clear pocket leaves and entertainment pages taught by Clements to the storage container/binder taught by Herbst, in order to allow a child to create their own storytelling book as taught by Clements (para 0039-0040).

Response to Arguments
7.	Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive.
	Applicant argues that Clements does not teach the newly added claim limitation due to the entirety of its storage containers needing to be transparent in order for the pictures to be viewed. This argument has been considered, however is not persuasive in light of Clements teaching the clear pockets optionally including an opaque backing insert (para 0040) which can reasonably be considered part of the back surface (interpreted as a multi-layered back surface) due to its position behind any inserted picture.
	Applicant next argues that new claim 21 differentiates over the previous combination due to the lack of obviousness in adding a pocket to the front surface of Herbst due to the presence of hook-and-loop patch 46. This argument has been considered, however is not persuasive in light of the combination set forth above in view of Hendee, which teaches adding a pocket to the outer side of an organizer front surface. Such a modification to Herbst would have no impact on the functionality of the hook and loop patch 46.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
November 28, 2022